Citation Nr: 1508247	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a stroke (to include residuals of a stroke), to include as secondary to diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and July 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran filed a claim for both a heart condition and a stroke in October 2008; the Veteran perfected an appeal for both a heart condition and a stroke in 2009.  In 2011, the Veteran switched his power of attorney to the Paralyzed Veterans of America, Inc (PVA).  The PVA wrote a detailed VA Form 646 solely on the Veteran's stroke claim.  See December 2011 VA Form 646.  The PVA did not address the Veteran's heart condition claim.  Shortly thereafter, in January 2012, the Veteran submitted a letter indicating that he wished to withdraw his claim for the issue of "service connection for coronary artery disease; stroke (as claimed as atherosclerotic heart disease, hypertension vascular disease, hypertension heart disease, myocardial infarction, with complications, congestive heart failure and arrhythmia) as secondary to the service connected disability of diabetes mellitus type II and posttraumatic stress disorder."  The PVA submitted a letter in January 2012 (as a cover to the Veteran's submission) emphasizing that the Veteran desired to only withdraw the claim for entitlement to service connection for a heart condition "as it was described by VA."  Without any request for clarification, the RO determined that the Veteran's letter was dispositive, despite the PVA's arguments set forth in the VA Form 646 and the PVA's letter that narrowed the issue intended to be withdrawn to the heart condition only.  Therefore, in January 2012, the RO removed all issues from appellate status.  

In February 2012, the PVA noted that the RO had never adjudicated the issue of entitlement to service connection for residuals of a stroke, to include speech impairment, weakness to the right upper and lower extremities, and restriction to the field of vision to the right eye.  The PVA requested that the RO adjudicate this issue, effective October 29, 2008, the date the RO received the Veteran's original claim for entitlement to service connection for a stroke and the resulting complications.  The RO subsequently adjudicated two issues: 1) whether new and material evidence had been received to reopen a claim for entitlement to service connection for a stroke associated with diabetes mellitus and 2) entitlement to service connection for residuals of a stroke claimed as, but not limited to, the impairment of speech, weakness to the right upper and lower extremities, and restriction to the field of vision in the right eye.  

The PVA has argued, and the Board agrees, that the Veteran never intended to withdraw his claim regarding entitlement to service connection for a stroke and the resulting complications.  The U.S. Court of Appeals for Veterans Claims (Court) has repeatedly stated that, when reviewing the issue of whether a claimant has withdrawn an appeal, it will take into account the "nonadversarial setting of the [VA] claims adjudication process."  Kalman v. Principi, 18 Vet.App. 522, 524 (2004) (citations omitted)(reversing the Board's finding that veteran had withdrawn appeal); and Verdon v. Brown, 8 Vet.App. 529, 533 (1996) (citations omitted)(setting aside withdrawal where there was conflict between veteran's statements and those of two different service representatives).  Moreover, the Board finds that the RO should have first clarified the Veteran's intentions with respect to which issues he desired to withdraw.  In this regard, the Court has found that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011). Therefore, the Board will treat the issue of entitlement to service connection for a stroke, to include residuals of a stroke, as being on appeal since the date of the Veteran's original claim in October 2008.  Moreover, as the claims for entitlement to service connection for a stroke and residuals of a stroke involve the same diagnostic codes, the Board has listed them as one issue.

The Veteran testified at a Travel Board hearing in October 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains the transcript from the October 2013 Travel Board hearing and VA treatment records dated from September 2006 to September 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in December 2014 and Social Security Administration (SSA) medical records.  Other documents on VBMS are duplicative of the evidence of record.  


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's stroke (and residuals of a stroke) was caused by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Residuals of a stroke are related to the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, because the claim is granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be established if a disability is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran essentially contends that his October 2008 stroke and the resulting residuals were a result of his service-connected diabetes mellitus, type II.

There are conflicting opinions on whether or not the Veterans stroke and the resulting residuals were aggravated by and/or were the result of his service-connected diabetes mellitus, type II.

In a submission dated in October 2008, Dr. B.T. indicated that the Veteran was admitted to the hospital with a cerebral vascular accident involving the middle cerebral artery.  He noted that the Veteran had underlying early diabetes and dyslipidemia, which as likely as not contributed to this incident.  Dr. B.T. submitted an additional opinion in October 2008.  In this opinion, he indicated that the Veteran had a previously undiagnosed cardiovascular disease which contributed to the cerebral event.  Dr. B.T. found that this was more likely than not a result of the abnormal presence of the small dense form of Low-Density Lipoprotein Cholesterol (LDL) concentration associated with diabetes mellitus, type II.  He explained that small dense LDL particles were more instrinsically atherogenic than larger LDL particles.  Dr. B.T. opined that it was more likely than not that this condition developed beyond the natural progression of cardiovascular disease.

In December 2008, the VA obtained a medical opinion.  The VA examiner found that the cause of the Veteran's coronary artery disease and stroke was most likely related to his multiple risk factors for the development of these diseases.  He noted that there appeared to be no aggravation issues.  The examiner indicated that the Veteran's diabetes appeared to be very mild, and as best as he could tell, the Veteran was not taking any medication for it.  The examiner noted that if the Veteran had long-standing diabetes, and depending on whether or not the diabetes was in control, it was well-known to the medical literature that after many years, diabetes could certainly play into enhancement and worsening of vessel or vascular disease.  The examiner found; however, that the Veteran's diabetes appeared to be of recent onset and very mild, at best.

The Veteran has argued that Dr. B.T.'s opinion is entitled to more weight than the VA examiner's opinion.  He contended that he does not have the other "multiple risk factors" cited by the VA examiner as causing his stroke.  In addition, the VA examiner found that the Veteran had just been diagnosed with diabetes, and therefore it could not be a cause of the stroke.  However, the Veteran and his wife testified that they did not have insurance prior to the diagnosis, so it was unclear how long the Veteran may have been unknowingly suffering from diabetes.  In addition, in 2007, the Veteran stated that he thought he had borderline diabetes for years.  Furthermore, the Veteran and his representative cited to medical literature indicating that individuals with diabetes are at least twice as likely as someone who does not have diabetes to have heart disease or a stroke.  See brief from Veteran's representative dated in December 2014.

Although the VA examiner did not find that the Veteran's stroke was caused by his service-connected diabetes mellitus, the Veteran's treating physician found, in effect, that the Veteran's stroke and the resulting residuals were, at least in part, caused by his service-connected diabetes mellitus.  Moreover, the medical treatise evidence of record supports this conclusion.  The Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Accordingly, the Board concludes that it is at least as likely as not that the Veteran's stroke (residuals of a stroke) was caused by or proximately due to his service-connected diabetes mellitus, type II.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection on a secondary basis is granted.



ORDER

Entitlement to service connection for a stroke (residuals of a stroke) is granted, subject to the laws and regulations regulating the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


